 1325 NLRB No. 1391On March 6, 1998, the Board issued an Order denying the Re-spondent's request for review of the Regional Director's Supple-
mental Decision on Objections to Election and Certification of Rep-
resentative.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Office Depot, Inc. and Teamsters Local 470, a/wInternational Brotherhood of Teamsters, AFL±
CIO. Case 4±CA±26953May 12, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANPursuant to a charge filed on March 19, 1998, theGeneral Counsel of the National Labor Relations
Board issued a complaint on March 25, 1998, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union's request to bargain following the Union's cer-
tification in Case 4±RC±19192. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint.On April 13, 1998, the Acting General Counsel fileda Motion for Summary Judgment. On April 16, 1998,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed a re-
sponse and moved for dismissal of the complaint or,
alternatively, a hearing on its objections in the underly-
ing representation proceeding.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent asserts that any failureto bargain with the Union was lawful. The Respondent
attacks the validity of the certification on the basis of
its objections to the election and the Board's unit de-
termination in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the General Counsel's Motionfor Summary Judgment and deny the Respondent's
motion to dismiss the complaint or, alternatively, for ahearing on its objections.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Delawarecorporation with headquarters in Del Ray, Florida, and
with a facility in Westhampton, New Jersey, has been
engaged in the retail and nonretail sale of office sup-
plies, products, and furniture. During the 12-month pe-
riod preceding issuance of the complaint, the Respond-
ent, in conducting its business operations, derived
gross revenues in excess of $500,000, and purchased
and received goods valued in excess of $50,000 di-
rectly from points outside the States of Delaware, Flor-
ida, and New Jersey. We find that the Respondent is
an employer engaged in commerce within the meaning
of Section 2(6) and (7) of the Act and that the Union
is a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held November 14, 1997, theUnion was certified on December 23, 1997,1as the ex-clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:All full-time and regular part-time truckdriversemployed by the Respondent at its Westhampton,
New Jersey Customer Service Center, but exclud-
ing all other employees, production employees,
warehouse employees, shipping and receiving em-
ployees, maintenance employees, plant clerical
and print employees, satellite delivery center driv-
ers, guards and supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince March 9, 1998, the Union has requested theRespondent to bargain, and, since that date, the Re-
spondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONOF
LAWBy refusing on and after March 9, 1998, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Office Depot, Inc., Westhampton, New
Jersey, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain with Teamsters Local 470,a/w International Brotherhood of Teamsters, AFL±CIO
as the exclusive bargaining representative of the em-
ployees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time truckdriversemployed by the Respondent at its Westhampton,
New Jersey Customer Service Center, but exclud-
ing all other employees, production employees,
warehouse employees, shipping and receiving em-
ployees, maintenance employees, plant clerical
and print employees, satellite delivery center driv-
ers, guards and supervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Westhampton, New Jersey, copies ofthe attached notice marked ``Appendix.''2Copies ofthe notice, on forms provided by the Regional Director
for Region 4 after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since March 9, 1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Regionattesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.May 12, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with TeamstersLocal 470, a/w International Brotherhood of Team-
sters, AFL±CIO as the exclusive representative of the
employees in the bargaining unit. 3OFFICE DEPOT, INC.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time truckdriversemployed by us at our Westhampton, New JerseyCustomer Service Center, but excluding all otheremployees, production employees, warehouse em-
ployees, shipping and receiving employees, main-
tenance employees, plant clerical and print em-
ployees, satellite delivery center drivers, guards
and supervisors as defined in the Act.OFFICEDEPOT, INC.